Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed 10 May 2022. Claims 1 and 15 have been amended. Claims 1-20 remain pending. 

Response to Arguments
4.	Applicant’s arguments, see pages 7-9, filed 10 May 2022, with respect to the rejection of claims 1-20 under Stephens (Pub No. 2018/0241760) in view of Doshi et al. (Pub No. 2019/0044918) have been fully considered, but are moot in view of the new grounds of rejection.  A new ground of rejection is hereby presented in view of Rouhani et al. (WO 2019/190886).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens (Pub No. 2018/0241760) in view of Doshi et al. (Pub No. 2019/0044918) and in further view of Rouhani et al. (WO 2019/190886).
Referring to the rejection of claim 1, Stephens discloses a method to de-obfuscate data, the method comprising: (See Stephens, para. 27, i.e. a method to de-obfuscate data)
receiving, by a data processing (DP) accelerator, an obfuscation kernel algorithm, wherein the obfuscation kernel algorithm is used to obfuscate and de-obfuscate data in communication with a host over a link; (See Stephens, para. 24, 28, and 44)
Please note that in this example, received by a dedicated processor CPU disclosed as a data processing accelerator, an encryption key algorithm disclosed as the obfuscation kernel algorithm, wherein the encryption key is used to encrypt (obfuscate) and decrypt (de-obfuscate) data in communication with a host over a dedicated secure communication channel.  
de-obfuscating, using the obfuscation kernel algorithm, (See Stephens, para. 45)
Please note that in this example, the first encrypted unique machine identifier is decrypted (de-obfuscated) using the encryption key algorithm.
However, Stephens fails to explicitly disclose artificial intelligence (AI) models.
Doshi et al. discloses a system and technique for artificial intelligence models and data camouflaging techniques for cloud edge. 
Doshi et al. discloses obfuscated data received from the host for a prediction request to obtain one or more artificial intelligence (AI) models; (See Doshi et al., para. 42)
Please note that in this example, collecting and encoding (obfuscated) data is received from the host for a prediction to obtain one or more AI models.
Doshi et al. discloses generating prediction results by applying the one or more AI models to a prediction input; (See Doshi et al., para. 42)
Please note that in this example, the prediction results of the collected data for training with the AI model is generated by applying one or more AI models as prediction input data.
Doshi et al. discloses obfuscating, using the obfuscation kernel algorithm, the prediction results; (See Doshi et al., para. 42-43)
Please note that in this example, the encoder performs the transformation of the data from the prediction data results and sends the data to an input transcoder which includes encoding and decoding to hide the AI model from the client device. 
Doshi et al. discloses and sending the obfuscated prediction results to the host over the link, wherein the host retrieves the prediction results by de-obfuscating the obfuscated prediction results. (See Doshi et al., para. 43-44)
Please note that in this example, the encoded prediction data results are sent to the host and the host retrieves the transformed output data results by decoding (de-obfuscating) the encoded predication data results.
The combination of Stephen and Doshi fail to explicitly disclose wherein the obfuscated data comprises the one or more AI models that are obfuscated based on the obfuscation kernel algorithm. 
Rouhani et al. discloses a method and system for digital watermarking of machine learning models. 
Rouhani et al. discloses wherein the obfuscated data comprises the one or more AI models that are obfuscated based on the obfuscation kernel algorithm. (See Rouhani et al., para. 14 and Figures 5-6, para. 86-100)
Please note that in this example, embedding and extracting a digital watermark in a hidden layer of a machine learning model. The hidden data is disclosed as the obfuscated data comprising training input data wherein one or more AI models are trained using the input data that is hidden as a digital watermark based on the algorithm. The detection engine, item 330 is used to predict results by determining the second machine learning model (AI model) is a duplicate of the first machine learning model (item 100) by comparing the first digital watermark and the second digital watermark extracted from the third machine learning model (item 320). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Stephen’s method and apparatus for network data obfuscation and Doshi et al.’s system and technique for artificial intelligence models and data camouflaging techniques for cloud edge modified with Rouhani et al.’s method and system for digital watermarking of machine learning models. 
Motivation for such an implementation would ensure that artificial intelligence (AI) models that are trained and data that is sent via a secure channel are not exposed to eavesdropping and intellectual property theft. (See Doshi et al., para. 15)
Motivation for such an implementation would enable embedding and extracting digital watermarks from machine learning models to generate prediction results. (See Rouhani et al., para. 3)

Referring to the rejection of claim 2, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is generated by the host. (See Stephens, para. 27 and 31)
Referring to the rejection of claim 3, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is received on a dedicated communication channel different than a data channel for communicating the obfuscated data. (See Stephens, para. 51)
Referring to the rejection of claim 4, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscated data comprises training input data and the one or more AI models is trained using the training input data. (See Rouhani et al., para. 14 and Figures 5-6)
The rationale for combining Stephens and Doshi et al. in view of Rouhani et al. is the same as claim 1.

Referring to the rejection of claim 5, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is a symmetric algorithm such that the same algorithm is used for both de-obfuscation and obfuscation. (See Stephens, para. 27 and 45)
Referring to the rejection of claim 6, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is a name based obfuscation algorithm. (See Stephens, para. 68)
Referring to the rejection of claim 7, (Stephens and Doshi et al. modified by Rouhani et al.) discloses further comprising: 
receiving a request for one or more AI models from the host; (See Doshi et al., para. 42) 
obfuscating the requested one or more AI models; (See Doshi et al., para. 42)
and sending the obfuscated AI models to the host, wherein the host is to retrieve the AI models by de-obfuscating the obfuscated AI models. (See Doshi et al., para. 43-44)
The rationale for combining Stephens and Doshi et al. in view of Rouhani et al. is the same as claim 1.

Referring to the rejection of claim 8, (Stephens and Doshi et al. modified by Rouhani et al.) discloses a method to obfuscate data, the method comprising: (See Stephens, para. 23, i.e. a method to obfuscate data)
sending the obfuscation kernel algorithm and the prediction request to the DP accelerator over a link, (See Stephens, para. 24, 28, and 44)
Please note that in this example, received by a dedicated processor CPU disclosed as a data processing accelerator, an encryption key algorithm disclosed as the obfuscation kernel algorithm, wherein the encryption key is used to encrypt (obfuscate) and decrypt (de-obfuscate) data in communication with a host over a dedicated secure communication channel.  
wherein the obfuscated data is de-obfuscated, using the obfuscation kernel algorithm, using the obfuscation kernel algorithm, by the DP accelerator; (See Stephens, para. 45)
Please note that in this example, the first encrypted unique machine identifier is decrypted (de-obfuscated) using the encryption key algorithm.
However, Stephens fails to explicitly disclose artificial intelligence (AI) models.
Doshi et al. discloses a system and technique for artificial intelligence models and data camouflaging techniques for cloud edge. 
Doshi et al. discloses generating, at a host, a prediction request to perform an artificial intelligence (AI) prediction by a data processing (DP) accelerator using one or more AI models; (See Doshi et al., para. 42)
Please note that in this example, collecting and encoding (obfuscated) data is received from the host for a prediction to obtain one or more AI models.
Doshi et al. discloses obtain the one or more AI models to generate prediction results, wherein the prediction results are obfuscated, (See Doshi et al., para. 42-43)
Please note that in this example, obtaining one or more AI models for generating the prediction data results of the collected data for training with the AI model is generated by applying one or more AI models as prediction input data, wherein the data results are encoded.
Doshi et al. discloses receiving the obfuscated prediction results from the DP accelerator over the link; (See Doshi et al., para. 42-43)
Please note that in this example, receiving the encoded prediction data results from the processor over a secure channel by transforming the data via a transceiver of the server. 
Doshi et al. discloses and de-obfuscating the obfuscated prediction results to retrieve the prediction results. (See Doshi et al., para. 43-44)
Please note that in this example, the encoded prediction data results are sent to the host and the host retrieves the transformed output data results by decoding (de-obfuscating) the encoded predication data results.
The combination of Stephen and Doshi fail to explicitly disclose wherein the prediction request includes an obfuscated data obfuscating the one or more AI models based on an obfuscation kernel algorithm. 
Rouhani et al. discloses a method and system for digital watermarking of machine learning models. 
Rouhani et al. discloses wherein the prediction request includes an obfuscated data obfuscating the one or more AI models based on an obfuscation kernel algorithm. (See Rouhani et al., para. 14 and Figures 5-6, para. 86-100)
Please note that in this example, embedding and extracting a digital watermark in a hidden layer of a machine learning model. The hidden data is disclosed as the obfuscated data comprising training input data wherein one or more AI models are trained using the input data that is hidden as a digital watermark based on the algorithm. The detection engine, item 330 is used to predict results by determining the second machine learning model (AI model) is a duplicate of the first machine learning model (item 100) by comparing the first digital watermark and the second digital watermark extracted from the third machine learning model (item 320) . 
The rationale for combining Stephens and Doshi et al. in view of Rouhani et al. is the same as claim 1.

Referring to the rejection of claim 9, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is generated by the host. (See Stephens, para. 27 and 31)
Referring to the rejection of claim 10, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is transmitted on a dedicated communication channel different than a data channel for communicating the obfuscated data. (See Stephens, para. 51)

Referring to the rejection of claim 11, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscated data comprises training input data and the one or more AI models is trained using the training input data. (See Rouhani et al., para. 14 and Figures 5-6)
The rationale for combining Stephens and Doshi et al. in view of Rouhani et al. is the same as claim 1.

Referring to the rejection of claim 12, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is a symmetric algorithm such that the same algorithm is used for both de-obfuscation and obfuscation. (See Stephens, para. 27 and 45)
Referring to the rejection of claim 13, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is a name based obfuscation algorithm. (See Stephens, para. 68)
Referring to the rejection of claim 14, (Stephens and Doshi et al. modified by Rouhani et al.) discloses further comprising: 
generating a request to retrieve one or more AI models from the DP accelerator; (See Doshi et al., para. 42) 
sending the request to the DP accelerator; (See Doshi et al., para. 42) 
receiving obfuscated data representing the one or more AI models from the DP accelerator; (See Doshi et al., para. 42) 
and de-obfuscating the obfuscated AI models to retrieve the AI models. (See Doshi et al., para. 43-44)
The rationale for combining Stephens in view of Doshi et al. is the same as claim 1.

Referring to the rejection of claim 15, (Stephens and Doshi et al. modified by Rouhani et al.) discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: (See Stephens, para. 69, i.e. computer-readable medium)
receiving, by a data processing (DP) accelerator, an obfuscation kernel algorithm, wherein the obfuscation kernel algorithm is used to obfuscate and de-obfuscate data in communication with a host over a link; (See Stephens, para. 24, 28, and 44)
Please note that in this example, received by a dedicated processor CPU disclosed as a data processing accelerator, an encryption key algorithm disclosed as the obfuscation kernel algorithm, wherein the encryption key is used to encrypt (obfuscate) and decrypt (de-obfuscate) data in communication with a host over a dedicated secure communication channel.  
de-obfuscating, using the obfuscation kernel algorithm, (See Stephens, para. 45)
Please note that in this example, the first encrypted unique machine identifier is decrypted (de-obfuscated) using the encryption key algorithm.
However, Stephens fails to explicitly disclose artificial intelligence (AI) models.
Doshi et al. discloses a system and technique for artificial intelligence models and data camouflaging techniques for cloud edge. 
Doshi et al. discloses obfuscated data received from the host for a prediction request to obtain one or more artificial intelligence (AI) models; (See Doshi et al., para. 42)
Please note that in this example, collecting and encoding (obfuscated) data is received from the host for a prediction to obtain one or more AI models.
Doshi et al. discloses generating prediction results by applying the one or more AI models to a prediction input; (See Doshi et al., para. 42)
Please note that in this example, the prediction results of the collected data for training with the AI model is generated by applying one or more AI models as prediction input data.
Doshi et al. discloses obfuscating, using the obfuscation kernel algorithm, the prediction results; (See Doshi et al., para. 42-43)
Please note that in this example, the encoder performs the transformation of the data from the prediction data results and sends the data to an input transcoder which includes encoding and decoding to hide the AI model from the client device. 
Doshi et al. discloses and sending the obfuscated prediction results to the host, wherein the host retrieves the prediction results by de-obfuscating the obfuscated prediction results. (See Doshi et al., para. 43-44)
Please note that in this example, the encoded prediction data results are sent to the host and the host retrieves the transformed output data results by decoding (de-obfuscating) the encoded predication data results.
The combination of Stephen and Doshi fail to explicitly disclose wherein the obfuscated data comprises the one or more AI models that are obfuscated based on the obfuscation kernel algorithm. 
Rouhani et al. discloses a method and system for digital watermarking of machine learning models. 
Rouhani et al. discloses wherein the obfuscated data comprises the one or more AI models that are obfuscated based on the obfuscation kernel algorithm. (See Rouhani et al., para. 14 and Figures 5-6, para. 86-100)
Please note that in this example, embedding and extracting a digital watermark in a hidden layer of a machine learning model. The hidden data is disclosed as the obfuscated data comprising training input data wherein one or more AI models are trained using the input data that is hidden as a digital watermark based on the algorithm. The detection engine, item 330 is used to predict results by determining the second machine learning model (AI model) is a duplicate of the first machine learning model (item 100) by comparing the first digital watermark and the second digital watermark extracted from the third machine learning model (item 320). 
The rationale for combining Stephens and Doshi et al. in view of Rouhani et al. is the same as claim 1.

Referring to the rejection of claim 16, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is generated by the host. (See Stephens, para. 27 and 31)
Referring to the rejection of claim 17, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is received on a dedicated communication channel different than a data channel for communicating the obfuscated data. (See Stephens, para. 51)

Referring to the rejection of claim 18, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscated data comprises training input data and the one or more AI models is trained using the training input data. (See Rouhani et al., para. 14 and Figures 5-6)
The rationale for combining Stephens and Doshi et al. in view of Rouhani et al. is the same as claim 1.

Referring to the rejection of claim 19, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is a symmetric algorithm such that the same algorithm is used for both de-obfuscation and obfuscation. (See Stephens, para. 27 and 45)

Referring to the rejection of claim 20, (Stephens and Doshi et al. modified by Rouhani et al.) discloses wherein the obfuscation kernel algorithm is a name based obfuscation algorithm. (See Stephens, para. 68)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        May 30, 2022   
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436